DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on January 17, 2022, is acknowledged.
Cancellation of claim 3 has been entered.
Claims 1, 2 and 4-17 are pending in the instant application.

Terminal Disclaimer
The terminal disclaimer filed on January 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,895,361 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2 and 4-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of  another portion of optical couplers is configured to receive collimated light and direct a respective collimated light beam along a second optical axis towards the light exit face to perform a second photometric function; wherein the first optical axis is perpendicular to the second optical axis; and wherein the number of collimators, the light guide and said couplers are formed from a single polymeric piece.

Regarding claim(s) 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 16, and specifically comprising the limitation of another portion of the optical couplers is configured to receive and direct collimated light along a second optical axis that is configured to illuminate a portion of the light exit face as a side-marker light function; wherein the first optical axis is perpendicular to the second optical axis; and wherein the number of collimators, the light guide and said number of couplers are formed from a single polymeric piece.
Regarding claim(s) 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 17, and specifically comprising the limitation of the number of second optical couplers is configured to receive the second light beam and that directs the second light beam along a second optical axis towards a portion of the light exit face configured to perform a side-marker light function; wherein the first optical axis is perpendicular to the second optical axis; and wherein the at least one collimator, the light guide, the number of first couplers, and the number of second couplers form a single polymeric piece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879